                                                            1   DARREN T. BRENNER, ESQ.
                                                                Nevada Bar No. 8386
                                                            2   JARED M. SECHRIST, ESQ.
                                                                Nevada Bar No. 10439
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: darren.brenner@akerman.com
                                                            6   Email: jared.sechrist@akerman.com
                                                            7   Attorneys for Bank of America, N.A.

                                                            8                                       UNITED STATES DISTRICT COURT
                                                            9                                             DISTRICT OF NEVADA

                                                           10   BANK OF AMERICA, N.A.,                                      Case No.: 2:15-cv-01021-RFB-DJA
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                                       Plaintiff,
                                                                                                                            STIPULATION TO EXTEND TIME FOR
                     LAS VEGAS, NEVADA 89134




                                                           12   v.
                                                                                                                            JOINT PRETRIAL ORDER
AKERMAN LLP




                                                           13   SFR INVESTMENTS POOL 1, LLC;
                                                                SOUTHERN HIGHLANDS COMMUNITY
                                                           14
                                                                ASSOCIATION; DOE INDIVIDUALS I-X,
                                                           15   inclusive; and ROE CORPORATIONS I-X,
                                                                inclusive;
                                                           16
                                                                              Defendants.
                                                           17   _______________________________________
                                                           18   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                           19   limited liability company,

                                                           20                          Counter/Cross Claimant,
                                                                v.
                                                           21
                                                                BANK OF AMERICA, N.A., a national
                                                           22   association; KB     HOME  MORTGAGE
                                                           23   COMPANY, a foreign corporation; RYAN
                                                                MURPHY, an individual,
                                                           24
                                                                                       Counter/Cross Defendants.
                                                           25

                                                           26                This matter was intended to be trial in October, 2019, on certain narrow issues related to the
                                                           27   purported tender and/or futility thereof as part of an omnibus trial with other matters. ECF 87. The
                                                           28   joint pretrial order in this case was due on September 16, 2019. Subsequently, the court agreed and
                                                                                                                  1
                                                                50194126;1
                                                            1   instructed the parties trial will be moved to December in order to ensure all interested parties

                                                            2   impacted by the omnibus trial were given fair notice of their opportunity to participate.

                                                            3                The parties did not file a pretrial order on September 16, 2019, and it is unclear to the parties

                                                            4   whether the September 16, 2019 pretrial order deadline still stands in light of the omnibus trial

                                                            5   being moved to December. Other logistical issues stood in the way of completing this task by

                                                            6   September 16, including a power outage on September 16, an unexpected personal/medical issue on

                                                            7   September 17, and that BANA's counsel is still waiting to hear back from Mr. Rock Jung regarding

                                                            8   his December availability. Under the circumstances, the parties request an extension of the pretrial
                                                            9   order deadline to at least October 20, 2019.
                                                           10
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   DATED this 17th day of September, 2019.                    DATED this 17th day of September, 2019.
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   AKERMAN LLP                                                KIM GILBERT EBRON
AKERMAN LLP




                                                           13   /s/ Darren T. Brenner                ___                   /s/Karen Hanks_________
                                                                DARREN T. BRENNER, ESQ.                                    DIANA S. EBRON, ESQ.
                                                           14   Nevada Bar No. 8386                                        Nevada Bar No. 10580
                                                                JARED M. SECHRIST, ESQ.                                    JACQUELINE A. GILBERT, ESQ.
                                                           15   Nevada Bar No. 10439                                       Nevada Bar No. 10593
                                                                1635 Village Center Circle, Suite 200                      KAREN L. HANKS, ESQ.
                                                           16   Las Vegas, Nevada 89134                                    Nevada Bar No. 9578
                                                                                                                           7625 Dean Martin Drive, Suite 110
                                                           17   Attorneys for Bank of America, N.A.                        Las Vegas, Nevada 89139
                                                           18                                                              Attorneys for SFR Investments Pool 1, LLC
                                                           19
                                                                                        19th day of September, 2019.
                                                                             DATED this ____
                                                           20
                                                                                                                    IT IS SO ORDERED.
                                                           21

                                                           22
                                                                                                                    _________________________________
                                                           23                                                       RICHARD F. BOULWARE, II
                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                       2
                                                                50194126;1
